Citation Nr: 1444630	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

2.   Entitlement to a total disability rating by reason of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to April 1981.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Board remanded the appeal for further development.

The Board has characterized the appeal as encompassing a claim for a TDIU.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On VA audiological testing in December 2008, the Veteran's hearing acuity was Level I in the right ear and Level II in the left ear.

2.  On VA audiological testing in May 2010, the Veteran's hearing acuity was Level I bilaterally.

3.  On VA audiological testing in September 2010, the Veteran's hearing acuity was Level I bilaterally.

4.  On VA audiological testing in November 2013, the Veteran's hearing acuity was Level I bilaterally.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates and was notified of applicable rating criteria throughout the appeal period.  The claim was most recently readjudicated in an November 2013 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private records.  VA examinations dated in December 2008, May 2010, September 2010, and November 2013 addressed the severity of the Veteran's bilateral hearing loss disability.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  

In this regard, the Board notes that in Martinak v. Nicholson, 21 Vet.App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

While each of the VA examiners did not fully describe the functional effects caused by the Veteran's hearing loss disability, given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects in the prior examination reports is not relevant to the rating of the Veteran's bilateral ear disability and therefore did not prejudice him and does not require remand for a new VA examination

Based on the above, the Board therefore concludes that the VA examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).

The Board is further satisfied that the RO has substantially complied with its August 2013 remand directives, as the RO obtained updated treatment records and afforded a current VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the disability has not significantly changed and a uniform evaluation is warranted.

Under the applicable criteria, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  

The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86, although this regulation is not applicable here.  

In December 2008, the Veteran underwent audiological evaluation.  On audiological testing, the following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
35
40
45
50
LEFT
35
35
45
55

The pure tone threshold average was 42.5 decibels (dB) in the right ear and 46.25 dB in the left ear.  Speech discrimination scores were 92 percent in the right ear and 84 percent in the left ear.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing in the right ear and Level II hearing in the left ear.  Combining these according to Table VII reveals a noncompensable rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

In March 2010, an audiological evaluation was conducted, but the report indicates that for an unknown reason, the Maryland CNC test was not used.  Thus, the report cannot be used in evaluating the Veteran's hearing impairment.  38 C.F.R. § 4.85.

In May 2010 the following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
40
35
30
30
LEFT
50
45
55
55
The pure tone threshold average was 33.75 decibels (dB) in the right ear and 51.25 dB in the left ear.  The initial speech recognition score was 92% bilaterally.  The examiner then applied "a modified performance intensity function with a starting presentation level of 40dB re SRT."  Thereafter, speech discrimination scores were 96 percent bilaterally.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing bilaterally.  Combining these according to Table VII reveals a noncompensable rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

In September 2010 the following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
35
30
35
40
LEFT
50
50
60
60

The pure tone threshold average was 35 decibels (dB) in the right ear and 55 dB in the left ear.  Speech discrimination scores were 96 percent bilaterally.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing bilaterally.  Combining these according to Table VII reveals a noncompensable rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

In November 2013 the following pure tone thresholds, in decibels, were obtained:
 

HERTZ




1000
2000
3000
4000
RIGHT
40
40
40
45
LEFT
35
40
50
45

The pure tone threshold average was 41.25 decibels (dB) in the right ear and 42.5 dB in the left ear.  Speech discrimination scores were 98 percent bilaterally.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing bilaterally.  Combining these according to Table VII reveals a noncompensable rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition to the audiological measurements, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here, the medical findings (as provided in the December 2008, May 2010, September 2010, and November 2013 VA examination reports) directly address the criteria under which the Veteran's hearing loss disability is evaluated.  Ratings for hearing loss disability involve a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann, 3 Vet. App. at 345. The Board is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results without regard to the information provided by the Veteran in his statements.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).

In sum, the Board cannot find the Veteran is entitled to a compensable schedular evaluation for his bilateral hearing loss disability at any time during the appeal period, based on the audiometric data of record.  The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate hearing loss, consideration of other codes for evaluating the disability is not appropriate.  While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hearing loss disability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
ORDER

A compensable evaluation for a bilateral hearing loss disability is denied.


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence of record.  

The Veteran in this case is not employed.  See, e.g., VBMS Entry September 3, 2013, p. 15/729.  The November 2013 VA examiner found that the Veteran's hearing loss disability impacts his ability to work in that he must read lips and struggles to hear in all situations.  The May 2010 VA examiner determined that the disability impacts his ability to work in that he has difficulty with communication.  The December 2008 VA examiner found that the Veteran's hearing loss disability impacts his ability to work in that he has difficulty communicating with others.  As such, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board. 

Additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA, obtaining an examination if necessary and adjudicating the claim.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the inferred issue of TDIU.  Then, the RO should adjudicate the issue of TDIU.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


